DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4, 5, 12 and 23-27 have been cancelled.  Claims 6-11, 13-16 and 18-22 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1-3 and 17 have been considered on the merits.
Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ladero et al. (Applied Environmental Microbiology, 73(6): 1864-1872, 2007 – see the IDS filed 06 October 2020) in view of Kuznetsova et al. (Journal of Biological Chemistry, 290(30): 18678-18698, 2015) and Wohlbach et al. (US Publication No. 2012/0258511).
Ladero et al. describe genetically modified Lactobacillus plantarum for producing sorbitol (abstract).  Enhanced sorbitol production resulted in L. plantarum which was modified to overexpress two sorbitol-6-phosphate dehydrogenase genes which were operably linked to the expression signals of the L. plantarum ldhL gene (page 1866 under “Plasmid and strain constructions”; Tables 1 and 2).  Figure 1 shows that sorbitol-6-phosphate results from the action of sorbitol-6-phosphate dehydrogenase on fructose-6-phosphate, and that sorbitol is formed by dephosphorylation of sorbitol-6-phosphate.
Kuznetsova et al. describe studies of phosphatases from Saccharomyces cerevisiae (abstract).  One of the phosphatases studied is YNL010W, which is the phosphatase which corresponds to the phosphatase having SEQ ID NO: 1 of the present application (Table 1).  The polynucleotide encoding YNL010W was cloned, incorporated into the vector pET15b, and expressed in Escherichia coli (pages 18679-18680 under “Gene Cloning, Protein Purification, and Mutagenesis”).  Table 1 shows that YNL010W is able to use sorbitol-6-phosphate as a substrate.
Wohlbach et al. describe recombinant yeast which express gene sequences involved in xylose fermentation and ethanol production (abstract).  The recombinant yeast host can be Saccharomyces cerevisiae and can be engineered to express heterologous genes encoding XYL1, XYL2 and XYL3 from Pichia stipitis which are operably linked to a heterologous promoter (paragraphs [0011], [0019], [0066]).
It would have been obvious to have overexpressed the YNL010W of Kuznetsova et al. in the genetically modified L. plantarum of Ladero et al. because Ladero et al. show that sorbitol is produced in L. plantarum due to dephosphorylation of sorbitol-6-phosphate and the ability of YNL010W to dephosphorylate sorbitol-6-phosphate, as shown by Kuznetsova et al., would be expected to enhance the production of sorbitol by the Ladero bacterium.  Alternatively, it would have been obvious to one of ordinary skill in the art to have used Saccharomyces cerevisiae as the host cell for genetic modification because fructose-6-phosphate is also a metabolic intermediate in S. cerevisiae and, thus, S. cerevisiae would also be expected to produce sorbitol if genetically modified to overexpress YNL010W and sorbitol-6-phosphate dehydrogenase.  It would have been further obvious to have operably linked the gene encoding YNL010W to a strong heterologous promoter because Wohlbach et al. teach that strong heterologous promoters are advantageously used in recombinant S. cerevisiae hosts to overexpress desired genes.
Response to Arguments
On page 8 of the response, Applicant argues that the 103 rejection is inappropriate because “All the elements of the claims are not disclosed or suggested in the cited art. Both Ladero and Kuznetsova express a polyol phosphatase in bacteria and do not suggest taking a yeast gene and overexpressing it in yeast or another fungus to generate polyols, such as sorbitol.”  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 8 Applicant also argues that the 103 rejection is inappropriate because “Kuznetsova determined that YNL010W is likely a polyol phosphatase that can dephosphorylate sorbitol-6P or erythrose-4P, when expressed independent of its natural yeast environment. Kuznetsova does not suggest that expression of this gene in fungus, such as its own S. cerevisiae source, by a heterologous promoter would be beneficial to influence yeast cell growth or to make additional polyols during yeast growth. Ladero describes modified bacteria useful to generate sorbitol in greater quantities for industrial purposes. Nothing in the combination of cited art would have led one of skill to overexpress a natural yeast gene in yeast to produce multiple possible polyols when it was not known what effects the increase in polyols would have on yeast growth, especially since, as noted in the specification, most organisms cannot assimilate long chain polyols into glycolysis, and they are often regarded as inert solutes with unclear physiological functions (paragraph [0058]). If anything, the person of ordinary skill may have been motivated to overexpress the gene in bacteria as carried out by Kuznetsova, but not in yeast or fungus.”  The arguments are not convincing because: 
As explained in the 103 rejection, it would have been obvious to one of ordinary skill in the art to have used Saccharomyces cerevisiae as the host cell for genetic modification because fructose-6-phosphate is a metabolic intermediate in S. cerevisiae and, thus, S. cerevisiae would be expected to produce sorbitol if genetically modified to overexpress YNL010W and sorbitol-6-phosphate dehydrogenase because Ladero et al. show that sorbitol is produced in L. plantarum due to dephosphorylation of sorbitol-6-phosphate and the ability of YNL010W to dephosphorylate sorbitol-6-phosphate, as shown by Kuznetsova et al., would be expected to enhance the production of sorbitol by L. plantarum or S. cerevisiae.  
The enhanced production of sorbitol by the genetically modified L. plantarum of Ladero et al. did not result in any apparent deleterious effects on its growth and nothing in the applied art indicates that one would expect any deleterious effects of similar modifications on the growth of a similarly genetically modified S. cerevisiae.
On page 9 of the response, Applicant has argued that the 103 rejection is inappropriate because “the cited art did not provide a reasonable expectation of success that the over-expression of Pyp1 in yeast or fungus would result in healthy growth of the cells and an increase in polyol production. Paragraph [0080] states that polyol phosphates, at high concentration, are also known to be inhibitory to primary metabolism because they structurally mimic the enediol intermediate of key enzymes (phosphoglucose isomerase, ribose-phosphate isomerase, triose-phosphate isomerase) and can be toxic to cells (paragraph [0141]). Polyol phosphates are highly produced in many metabolic engineering processes where highly concentrated sugar phosphates are reduced to polyol phosphates. The effects of producing high levels of polyol phosphates, and relying on the overexpression of the Pyp1 gene to efficiently convert the polyol phosphates to their polyols would not have been known until the present disclosure. The present disclosure is the first to demonstrate the Pyp1 gene activity in yeast, which was not disclosed in the cited art, and shows that the activity is critical for yeast growth on polyols such as sorbitol or ribitol (Examples 3-4). Nothing in the cited art would have reasonably predicted the effects of the gene in yeast cells and therefore one of skill would not have known what the effects of the gene in yeast were prior to the present disclosure.”  The argument is not convincing because the enhanced production of sorbitol by the genetically modified L. plantarum of Ladero et al. did not result in any apparent deleterious effects on its growth and nothing in the applied art indicates that one would expect any deleterious effects of similar modifications on the growth of a similarly genetically modified S. cerevisiae.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652